     Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 1 of 29



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


CHRISTIAN SANDVIG,
et al.,

             Plaintiffs,
                                            Case No. 1:16-cv-1368 (JDB)
      v.

WILLIAM P. BARR, in his official capacity
as Attorney General of the United States,

             Defendant.




                     Defendant’s Exhibit 20:

   Report of the Attorney General’s Cyber Digital Task Force
                (July 2, 2018), DOJ00317-00472
Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 2 of 29




                                                                    DOJ-00317
          Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 3 of 29

                                                     U. S. Department of Justice

                                                     Office of the Deputy Attorney General




The Deputy Aunrncy General                           Wmhingwn,   n.c. 20530



                                                     July2,2018

Dear Mr. Attorn y General:

       You have emphasized that ·'upholding the Constitution and protecting the rule of law i
th foundation of everything we do at the Department of Ju tice. Our important dutie include
keeping America safe by fighting crime and pre er ing the Nation's security.

        A Pre ident Trump has observed, "The United State face an extraordinarily dangerous
world, filled with a wide range of threats that have inten ified in recent year ." Director of
National Intelligence Dan Coats explained earlier thi year that the cyber threat 'is one of [our-I
gr at t concerns and top priorities. The Department of Ju tice shares that assessment.

        Every day, malicious cyber actors target our citizens our busine es, our military, and all
levels of our go ernment. They cause billion of dollars in losse and attempt to undermine our
democratic value . Combating cybercrime and cyber-enabled threat to our Nation's s curity
mu t remain among the Department s highe t priorities.

        In F bruary 2018 you directed the formation of a yber-Digital Tak Force to und rtak
a comprehensive as essment of the Department's work in the cyber area, and to identify how
fed rat law enforcement can even more effecti ely accomplish its mi sion in this vital and
evol ing area.

       The initial assessm nt i complete. ft is my privileg to present thi r port of th
Attorne General Cyb r-Digital Task Force.

      I hope this report wiJI a ist as all Americans keep moving forward to protect our people,
promote ur economy, and pre erve our value .

                                                     Sincerely,




                                                                                                     DOJ-00318
Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 4 of 29




                 REPORT OF THE
                ATTORNEY
                GENERAL'S
                 CYBER
                 DIGITAL
                 TASK FORCE




                                                                    DOJ-00319
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 5 of 29




United States Department of Justice
Office of the Deputy Attorney General
Cyber-Digital Task Force
950 Pennsylvania Avenue, N.W
Washington, D.C. 20530
https:/ /www.justice.gov/ cyberreport




                                                                       DOJ-00320
Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 6 of 29




                            TABLE OF CONTENTS


  LETTER FROM THE DEPUTY ATTORNEY GENERAL ..............................                                         i


  ATTORNEY GENERAL'S CYBER-DIGITAL TASK FORCE ......................                                          vii


  INTRODUCTION........................................................................................         xi


  CHAPTER 1
  COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS ...................... 1



  CHAPTER 2
  CATEGORIZING SOPHISTICATED CYBER SCHEMES .................................... 23



  CHAPTER         3
  DETECTING, DETERRING, AND DISRUPTING CYBER THREATS ............... 49



  CHAPTER 4
  RESPONDING TO CYBER INCIDENTS ..............................................................                83


  CHAPTER
  TRAINING AND MANAGING OUR WORKFORCE ..........................................                              95


  CHAPTER 6
  LOOKING AHEAD .............................................................................................. 109



  APPENDICES
  APPENDIX 1: MEMORANDUM ESTABLISHING THE TASK FORCE .......... 131
  APPENDIX 2: RECENT SUCCESSFUL BOTNET DISRUPTIONS ................. 133
  APPENDIX 3: RECENT SUCCESSFUL DARK WEB DISRUPTIONS ............ 137
  APPENDIX 4: GLOSSARY OF KEY TERMS ..................................................... 141




-----~0~-----


                                                                                                                     DOJ-00321
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 7 of 29




  ATTORNEY GENERAL'S CYBER-DIGITAL TASK FORCE

                                   TASK FORCE MEMBERS




                                    Sujit Raman, Chair
                             Associate Deputy Attorney General
                             Office of the Deputy Attorney General


John P. Cronan                                   Andrew E. Lelling
Assistant Attorney General (Acting)              United States Attorney
Criminal Division                                District of Massachusetts

John C. Demers                                   David T. Resch
Assistant Attorney General                       Executive Assistant Director
National Security Division                       Federal Bureau of Investigation

Carl Ghattas                                     Beth A. Williams
Executive Assistant Director                     Assistant Attorney General
Federal Bureau of Investigation                  Office of Legal Policy

JohnM. Gore                                      Peter A. Winn
Assistant Attorney General (Acting)              Chief Privacy & Civil Liberties Officer (Acting)
Civil Rights Division                            Director, Office of Privacy & Civil Liberties




                                                                                                    DOJ-00322
  Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 8 of 29




                            TASK FORCE CONTRIBUTORS


                                  Matthew J. Sheehan
                        Counsel to the Deputy Attorney General
                                    Staff Director

 Elizabeth Aloi                    Brendan Groves                 Richard Pilger
 Leonard Bailey                    Aarash Haghighat               Jason Poole
 Michael F. Buchwald               William Hall                   Andrew Proia
 Mark Champoux                     Christopher Hardee             Kimberley Raleigh
 Thomas Dettore                    Adam Hickey                    Peter Roman
 Richard Downing                   RayHulser                      Opher Shweiki
 Benjamin Fitzpatrick              Anitha Ibrahim                 Michael Stawasz
 Lindsey Freeman                   Matthew Kluge                  AnnaLou Tirol
 Tashina Gauhar                    John T. Lynch, Jr.             Andrew Warden
 Josh Goldfoot                     Katrina Mulligan               J. Brad Wiegmann
 Bonnie Greenberg                  Sean Newell                    Cory Wilson
                                   Erica O'Neil

      And representatives from:
      Bureau of Alcohol, Tobacco, Firearms, and Explosives Office of Strategic
            Intelligence & Information
      Drug Enforcement Administration Office of Investigative Technology
      Federal Bureau of Investigation Counterintelligence Division
      Federal Bureau of Investigation Counterterrorism Division
      Federal Bureau of Investigation Criminal Investigative Division
      Federal Bureau of Investigation Cyber Division
      Federal Bureau of Investigation Digital Transformation Office
      Federal Bureau of Investigation Information Technology Branch
      Federal Bureau of Investigation Office of Private Sector
      Federal Bureau of Investigation Office of the Chief Information Officer
      Federal Bureau of Investigation Office of the Director
      Federal Bureau of Investigation Office of the General Counsel
      Federal Bureau of Investigation Operational Technology Division
      INTERPOL Washington, the U.S. National Central Bureau
      Justice Management Division Office of the Chief Information Officer/
            Cybersecurity Services Staff
      United States Marshals Service Investigative Operations Division
      United States Marshals Service Judicial Security Division

------------------,@.-----------------




                                                                                      DOJ-00323
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 9 of 29




                                       CHAPTER              1
   COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS



H
         ostile foreign actors have long sought     announce a Department policy regarding the
         to influence, and to subvert, our Na-      factors to be considered in disclosing malign
         tion's democratic institutions. Mod-       foreign influence operations to victims, other
ern technology-including the Internet and           affected individuals, and the public. This poli-
social media platforms-has both empowered           cy provides guideposts for Department action
and emboldened foreign governments and              to expose and thereby counter foreign influ-
their agents in their attempts to affect U.S. at-   ence threats-consistent with the fundamen-
titudes, behaviors, and decisions in new and        tal principle that we always must seek to act
troubling ways.                                     in ways that are politically neutral, compliant
                                                    with the First Amendment, and designed to
The Department of Justice plays an import-          maintain the public trust.
ant role in protecting the Nation's democratic
processes from malign foreign influence op-         Ultimately, one of the most effective ways to
erations. While the States, under the Con-          counter malign foreign influence operations
stitution, have primary jurisdiction over the       is to shine a light on the activity and raise
administration of elections, 1 the Department       awareness of the threat. In order to prevail
for decades has enforced federal criminal laws      against our adversaries, all of society must
involving certain forms of ballot fraud. 2 We       work together: from government at all levels;
will continue our traditional commitment to         to social media providers and others in the
combating such frauds, including any that           private sector; to political candidates and or-
foreign governments or their agents may at-         ganizations; to, perhaps most significantly, an
tempt to perpetrate. (See page 4).                  active and informed citizenry.

Foreign cyber-enabled and other active ef-          Malign Foreign Influence
forts to influence our democratic processes,        Operations
including our elections, demand an urgent
response. In the following pages, we provide        Foreign influence operations include covert
background on malign foreign influence op-          actions by foreign governments intended to
erations generally; outline five distinct types     sow division in our society, undermine con-
of foreign influence operations aimed at our        fidence in our democratic institutions, and
elections or at broader political issues in the     otherwise affect political sentiment and pub-
United States; and describe the Department's        lic discourse to achieve strategic geopolitical
protective efforts with respect to such opera-      objectives. Foreign influence operations can
tions, including efforts designed to protect the    pose a threat to national security-and they
upcoming 2018 midterm elections. We also            can violate federal criminal law. 3 Operations



---------0.-----------


                                                                                                       DOJ-00330
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 10 of 29



                            CYBER- DIGITAL TASK FORCE REPORT



aimed at the United States are not new. These       tent on multiple sides of controversial issues
efforts have taken many forms across the de-        including race relations and gun control.
cades, from funding communist newspapers
and financing ostensibly independent non-      As one component of this strategy, foreign
profit groups to promote favored policies, to  influence operations have targeted U.S. elec-
more recent efforts at creating and operating  tions. Elections are a particularly attractive
false U.S. personas on Internet sites designed target for foreign influence campaigns be-
to attract U.S. audiences and spread divisive  cause they provide an opportunity to under-
messages. The nature of the problem, how-      mine confidence in a core element of our de-
ever-and how the U.S. government must          mocracy: the process by which we select our
combat it-is changing, as advances in tech-    leaders. As explained in a January 2017 In-
nology allow foreign actors to reach unprec-   telligence Community Assessment published
edented numbers of Americans covertly and      by the Office of the Director of National In-
without setting foot on U.S. soil. Fabricated  telligence ("ODNI") addressing Russian in-
news stories and sensational headlines like    terference in the 2016 U.S. presidential elec-
those sometimes found on social media plat-    tion, Russia has had a "longstanding desire
forms are just the latest iteration of a practice
                                               to undermine the U.S.-led liberal democratic
foreign adversaries have long employed in an   order;' and that nation's recent election-fo-
effort to discredit and undermine individuals  cused "activities demonstrated a significant
and organizations in the United States. Al-    escalation in directness, level of activity, and
though the tactics have evolved, the goals of  scope of effort compared to previous opera-
these activities generally remain the same: to tions:'4 Russia's foreign influence campaign,
spread disinformation and to sow discord on    according to this assessment, "followed a
a mass scale in order to weaken the U.S. dem-  longstanding Russian messaging strategy
ocratic process, and ultimately to undermine   that blends covert intelligence operations-
the appeal of democracy itself.                such as cyber activity-with overt efforts by
                                               Russian Government agencies, state-funded
Malign foreign influence operations need not media, third-party intermediaries, and paid
favor one political figure, party, or point of social media users or 'trolls:" 5
view. Foreign adversaries can take advan-
tage of social media platforms to send con- Malign foreign influence operations did not
trary (and sometimes false) messages simul- begin in 2016, but the Internet-facilitated
taneously to different groups of users based operations in that year were unprecedented
on those users' political and demographic in scale. The threat such operations pose to
characteristics, with the goal of heightening our society is unlikely to diminish. As the
tensions between different groups in our so- Director of National Intelligence recently
ciety. By exacerbating and inflaming existing observed, "Influence operations, especially
divisions, foreign-promoted narratives seek through cyber means, will remain a signifi-
to spread turmoil, mistrust, and acrimony. cant threat to U.S. interests as they are low-
For example, Russian-affiliated social media cost, relatively low-risk, and deniable ways to
activities have been detected promoting con- retaliate against adversaries, to shape foreign

-----------------.0-----------------




                                                                                                     DOJ-00331
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 11 of 29



                      COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS



perceptions, and to influence populations:' 6                                sia's strategy for conducting foreign influence
"Russia probably will be the most capable                                    operations against the United States, which
and aggressive source of this threat in 2018,                                may well inspire other countries to pursue
although many countries and some nonstate                                    similar operations, includes a broad spec-
actors are exploring ways to use influence                                   trum of activity targeting U.S. democratic
operations, both domestically and abroad:' 7                                 and electoral processes. We categorize such
These actions require a strong and sustained                                 activity as follows:
response.
                                                                                1. Cyber operations targeting election
                                                                             infrastructure. Cyber operations could seek
Types of Foreign Influence                                                   to undermine the integrity or availability of
Operations Targeting Democratic                                              election-related data. For example, adver-
and Electoral Processes                                                      saries could employ cyber-enabled or other
                                                                             means to target election-associated infra-
In advance of the 2018 midterm elections,                                    structure, such as voter registration databases
the Department is mindful of ODNI's as-                                      and voting machines, or to target the power
sessment that "Moscow will apply lessons                                     grid or other critical infrastructure in order
learned from its campaign aimed at the                                       to impair an election. Operations aimed at
U.S. presidential election to future influence                               removing otherwise eligible voters from the
efforts in the United States and worldwide,                                  rolls or attempting to manipulate the results
including against U.S. allies and their election                             of an election (or even simply spreading dis-
processes:'s The Intelligence Community                                      information suggesting that such manipu -
("IC") has recently assessed that Russia views                               lation has occurred) could undermine the
the 2018 midterm elections as a potential tar-                               integrity and legitimacy of our free and fair
get for continued influence operations. 9 Rus-                               elections, as well as public confidence in elec-


                              Identifying Potential Targets of Election Interference
   Potential Targets Related to               Potential Targets Related to      Potential Targets Related to   Potential Targets Related to
        Voter Influence                               Campaigns                      Political Entities         Elections Infrastructure




 Credit: Cyber Threat Intelligence Integration Center


Foreign adversaries could target these categories of potential targets-or others-to
interfere in U.S. elections through cyber operations.

--------~0~--------


                                                                                                                                              DOJ-00332
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 12 of 29



                            CYBER- DIGITAL TASK FORCE REPORT



                     DEPARTMENT OF JUSTICE PROGRAM
                      FOR COMBATING BALLOT FRAUD

     "Every voter in a federal ... election, ... whether he votes for a candidate with little chance
     of winning or for one with little chance oflosing, has a right under the Constitution to have
     his vote fairly counted, without its being distorted by fraudulently cast votes:' Anderson v.
     United States, 417 U.S. 211,227 (1974). The Department has a longstanding program for
     predicating, investigating, and prosecuting ballot fraud schemes-which may overlap with
     a criminal or national security investigation into a foreign influence operation. The De-
     partment's ballot fraud program brings together several components, including the Federal
     Bureau of Investigation ("FBI"); the Criminal Division's Public Integrity Section ("PIN");
     United States Attorney's Offices around the nation; the Civil Rights Division ("CRT"); and
     the Department of Homeland Security ("DHS"). (Each component's specific role in the
     program is described in the endnotes. 16 )

     In the weeks and months leading up to the 2018 midterm elections, these components will
     plan responses to election-related issues and identify lines of coordination and communi-
     cation. On Election Day, they and a commissioner from the U.S. Election Assistance Com -
     mission will arrange regular secure video teleconferences with Department leadership and
     other agencies, including the National Security Council. Other PIN and CRT managers
     and personnel also will be available throughout the period to answer telephone calls about
     suspected ballot fraud activity and to respond to questions from federal prosecutors and
     law enforcement agents, who in turn will be in close communication with state and local
     partners.




tion results. To our knowledge, no foreign           to discredit or embarrass candidates, un-
government has succeeded in perpetrating             dermine political organizations, or impugn
ballot fraud, but the risk is real.                  the integrity of public officials. The IC has
                                                     assessed that, during the 2016 election cycle,
   2. Cyber operations targeting political           "Russia's intelligence services conducted cy-
organizations, campaigns, and public of              ber operations against targets associated with
ficials. Cyber operations could also seek to         the 2016 U.S. presidential election, including
compromise the confidentiality or integrity          targets associated with both major U.S. polit-
of targeted groups' or targeted individuals'         ical parties:' 10
private information. For example, adversar-
ies could conduct cyber or other operations            3. Covert influence operations to assist
against U.S. political organizations and cam-        or harm political organizations, campaigns,
paigns to steal confidential information and         and public officials. Adversaries could also
use that information, or alterations thereof,        conduct covert influence operations to pro-


-----------,0.-----------


                                                                                                       DOJ-00333
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 13 of 29



               COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS



vide assistance that is prohibited from foreign      4. Covert influence operations, includ-
sources to American political organizations,      ing disinformation operations, to influence
campaigns, and government officials. These        public opinion and sow division. Using false
operations might involve covert offers of fi-     U.S. personas, adversaries could covertly
nancial, logistical, or other campaign support    create and operate social media pages and
to-or covert attempts to influence the pol-       other forums designed to attract U.S. audi-
icies, positions, or opinions of-unwitting        ences and spread disinformation or divisive
politicians, party leaders, campaign officials,   messages. This could happen in isolation or
or the public. For example, a federal grand       in combination with other operations, and
jury indictment in February 2018 of thirteen      could be intended to foster specific narra-
Russian nationals recounts, among other           tives that advance foreign political objectives,
things, instances in which Russians alleged-      or could be intended simply to turn citizens
ly provided covert assistance and financial       against each other. These messages need not
support to unwitting U.S. persons, unwitting      relate directly to political campaigns. They
individuals associated with a presidential        could seek to depress voter turnout among
campaign, and other unwitting political ac-       particular groups, encourage third-party
tivists seeking to coordinate political activi-   voting, or convince the public of widespread
ties.11 The indictment also alleges that the      voter fraud to undermine confidence in elec-
Russians sought to discourage some Amer-          tion results. These messages could target dis-
icans from voting in the 2016 presidential        crete U.S. populations based on their political
election, and denigrated certain candidates       and demographic characteristics. They may
while supporting others. Russian actors also      mobilize Americans to sign online petitions
allegedly staged political rallies inside the     and join issue-related rallies and protests, or
United States while posing as U.S. grassroots     even to incite violence. For example, adver-
entities and organized rallies inside the Unit-   tisements from at least 2015 to 2017 linked
ed States after the presidential election, both   to a Russian organization called the Internet
in protest of the election results and in sup-    Research Agency focused on divisive issues,
port of the results. 12 Such covert influence     including illegal immigration and gun rights,
operations could be reinforced by the use of      among others, and targeted those messages
"bots;' which are automated programs that         to groups most likely to react.
can expand and amplify social media mes-
saging and bolster desired narratives. These         5. Overt influence efforts, such as the use
operations can also be amplified by stolen        of lobbyists, foreign media outlets, and oth-
information illicitly acquired through illegal    er organizations, to influence policymakers
cyber operations targeting government insti-      and the public. Finally, adversaries could use
tutions, media, and political organizations or    state-owned or state-influenced media out-
campaigns. Foreign agents could then use          lets, or employ lobbyists or lobbying firms, to
this stolen information to reinforce divisive     reach U.S. policymakers or the public. For-
narratives through systematic, controlled         eign governments can disguise these efforts
leaks timed to maximize political damage.         as independent while using them to promote



--------~0~--------


                                                                                                     DOJ-00334
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 14 of 29



                          CYBER- DIGITAL TASK FORCE REPORT



divisive narratives and political positions       relating to espionage, sabotage, subversive
helpful to foreign objectives. Overt influence    activities, and related matters.
efforts by foreign governments-including
by our adversaries-may not be illegal, pro-       • Various federal statutes authorize the FBI
vided they comply with the Foreign Agents         to conduct investigations of federal crimes,
Registration Act ("FARA''), 13 and with Fed-      make seizures and arrests, and serve war-
eral Communications Commission regula-            rants, both under national security author-
tions. However, the American people should        ities (title 50 of the U.S. Code) and law en-
be fully aware of any foreign government          forcement authorities (title 18 of the U.S.
source of information so they can evaluate        Code). For example, the FBI has primary
that source's credibility and significance for    investigative authority for all computer net-
themselves.                                       work intrusions relating to threats to na-
                                                  tional security, including "cases involving
The Department of Justice's Role                  espionage, foreign counterintelligence, [and]
                                                  information protected against unauthorized
in Countering Malign Foreign                      disclosure for reasons of national defense or
Influence Operations                              foreign relations .. :' 18 U.S.C. § 1030(d)(2).

The Department of Justice has a significant       • Executive Order ("E.O:') 12333, as amend-
role in investigating and disrupting foreign      ed, establishes the FBI as the lead counterin-
government activity in the United States that     telligence agency within the United States,
threatens U.S. national security. In partic-      and authorizes the FBI to conduct counter-
ular, the Department has an important role        intelligence activities, collect foreign intelli-
in identifying and combating malign foreign       gence, or support foreign intelligence collec-
influence operations, and in enforcing feder-     tion requirements of other agencies within
al laws that foreign agents may violate when      the IC, and produce and disseminate foreign
engaging in such operations.                      intelligence and counterintelligence. See E.O.
                                                  12333, § l.7(g).
Consistent with its longstanding mission, the
Department has broad authorities in this area     • These lead responsibilities are also reflect-
that encompass both its law enforcement and       ed in presidential policies, such as Presiden-
counterintelligence responsibilities:             tial Policy Directive ("PPD")-41 and PPD-21.

• The FBI is the primary investigative agency     Working closely with our IC partners, the
of the federal government and is authorized       Department uses these authorities to identi-
to investigate all violations of federal laws     fy, analyze, and disrupt the most significant
that are not exclusively assigned to another      threats from foreign influence operations.
federal agency. See 28 U.S.C. § 533. In addi-     As explained below, the Department can act
tion, 28 C.F.R. § 0.85(d) designates the FBI to   against these threats in several ways, either
take charge of investigative work in matters      using its own authorities or supporting the


-----------,0.-----------


                                                                                                      DOJ-00335
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 15 of 29



               COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS



actions of other agencies. The Department          ies, to build consensus with other nations to
also uses its investigative authority to devel-    condemn such activities, and to build coali-
op information that can inform private sector      tions to counter such activities. Likewise, we
efforts to guard against or deter foreign influ-   work closely with DHS to share information
ence operations.                                   about foreign influence operations in fur-
                                                   therance of DHS's election security mission.
First, the Department's investigations may re-
veal conduct that warrants criminal charges.       Third, the Department's investigations pro-
Criminal charges not only are a tool the De-       duce information about threats and vulnera-
partment uses to pursue justice, but also can      bilities that we can share with State and local
help deter similar conduct in the future. We       election officials, political organizations, and
will work with our international partners to       other potential victims. Because these enti-
obtain custody of foreign defendants when-         ties lack the FBI's investigative resources and
ever possible. Those who seek to avoid jus-        legal authorities, sharing investigative infor-
tice in U.S. courts will find their freedom        mation about the nature of the threat posed
of travel significantly restricted. Criminal       by foreign influence operations can help
charges also provide the public with infor-        these entities detect and prevent operations
mation about the illegal activities of foreign     that target them.
actors we seek to hold accountable.
                                                   Fourth, the Department maintains strategic
Second, in some cases, the Department's            relationships with social media providers
investigations can support other U.S. gov-         that reflect the private sector's critical role in
ernment agencies' actions, such as financial       addressing this threat. Social media provid-
sanctions or diplomatic and intelligence ef-       ers have unique insight into their own net -
forts. After a federal grand jury indicted         works and bear the primary responsibility for
thirteen Russians in connection with their         securing their own products, platforms, and
alleged influence activities, for example, the     services. The FBI can assist the providers'
Secretary of the Treasury imposed financial        voluntary efforts to identify foreign influence
sanctions against those individuals under an       activity and to enforce terms of service that
executive order that authorizes sanctions for      prohibit the use of their platforms for such
malicious cyber-enabled activity. The De-          activities. This approach is similar to the
partment of the Treasury's actions blocked all     Department's recent approaches in working
property and interests in property of the des-     with providers to address terrorist use of so-
ignated persons subject to U.S. jurisdiction,      cial media, and more traditional collabora-
and prohibited U.S. persons from engaging          tion to combat child pornography, botnets,
in transactions with the sanctioned individ-       Internet fraud, and other misuse of digital in-
uals. In addition, the State Department often      frastructure. By providing information about
uses information from our investigations and       potential threats, the Department can help
criminal indictments in diplomatic efforts to      social media providers respond to malign use
attribute malign conduct to foreign adversar-      of their platforms, identify foreign influence


--------~0~--------


                                                                                                        DOJ-00336
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 16 of 29



                          CYBER- DIGITAL TASK FORCE REPORT



operations on those platforms, share infor-      coordinating the Department's counter-for-
mation across diverse products and services,     eign influence efforts with other federal agen-
and better ensure their users are not exposed    cies, including DHS, the State Department,
to unlawful foreign influence.                   the National Security Agency, and the Central
                                                 Intelligence Agency. The FBI is also responsi-
Finally, information developed in our inves-     ble for developing strategic relationships with
tigations can be used-either by the Depart-      state and local authorities, international part-
ment or in coordination with the Intelligence    ners, and the private sector, including social
Community and other government part-             media and other technology companies, as
ners-to help protect the public by exposing      part of a comprehensive approach to combat-
the nature of the foreign influence threat.      ing the foreign influence problem.
The Department may alert victims or targets
about foreign influence operations consistent    Armed with a deeper understanding of our
with its longstanding policies and practices.    foreign adversaries' operational methods and
As discussed below, in certain circumstances,    committed to leveraging the full range of our
public disclosure and attribution can also be    authorities, the Department has developed a
an important means of countering the threat      strategic framework for countering foreign
and rendering those operations less effective.   influence operations. See Fig. 1. This frame-
                                                 work seeks to employ the Department's long-
The Department of Justice's                      standing authorities proactively to pursue ag-
                                                 gressive countermeasures-using traditional
Framework to Counter Malign                      law enforcement tools, sharing information
Foreign Influence Operations                     with potential victims and the private sector
                                                 where appropriate, and exposing and attrib-
The Department is preparing ahead of the uting foreign influence operations where do-
2018 midterm elections to ensure that we ing so is in the national interest. The Depart-
address as effectively as possible the five dis- ment's strategy aims to increase the resilience
tinct types of foreign influence operations of democratic and election processes against
described above. To underscore this priori- the foreign influence threat, while recogniz-
ty, the FBI in November 2017 established the ing that we cannot expect to eliminate those
Foreign Influence Task Force ("FITF"), which activities unless the responsible foreign gov-
serves as the central coordinating authority ernments alter their behavior.
within the FBI for investigations concerning
foreign influence operations. The FITF in-          1. Cyber operations targeting election
tegrates the FBI's cyber, counterintelligence, infrastructure. Although the States are re-
counterterrorism, and criminal law enforce- sponsible for administering elections, and
ment resources to ensure that the Depart- DHS has the federal government lead for
ment better understands the threat presented assisting election officials in securing their
by malign foreign influence operations. An systems, the FBI has the primary responsibil-
important part of the FITF's responsibility is ity for investigating our foreign adversaries'

-----------,0.-----------


                                                                                                    DOJ-00337
                                          Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 17 of 29




               Figure 1:


                                                                                                                                                                                                                            n
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            e
                                            Department of Justice Framework to Counter Malign Foreign Influence Operations                                                                                                  z
                                                                                                                                                                                                                            >-l
                                                                                                                                                                                                                            tTl
             Cyber operations targeting
                election infrastructure
              (integrity and availability
                                                      Cyber operations targeting
                                                      political parties, campaigns,
                                                           and public officials
                                                                                               Covert influence operations to
                                                                                                  assist or harm political
                                                                                               organizations, campaigns and
                                                                                                                                            Covert influence operations to
                                                                                                                                             influence public opinion and
                                                                                                                                                                                         Overt influence efforts to
                                                                                                                                                                                          influence policymakers
                                                                                                                                                                                                                            -z
                                                                                                                                                                                                                            ~


                                                                                                                                                                                                                            C)
                                                                                                                                                     sow division                              and the public
                        of data)                        (confidentiality of data)                      public officials                                                                                                     ~
                                                                                                                                                                                                                            >-
                   DOJ and FBI Actions

              Identify threats and warn potential
              targets (state officials), with DHS.
                                                            DOJ and FBI Actions
                                                       Identify threats and warn potential
                                                       targets, with DHS.
                                                                                                     DOJ and FBI Actions
                                                                                                Investigate and disrupt activity by
                                                                                                unregistered foreign agents.
                                                                                                                                                  DOJ and FBI Actions

                                                                                                                                             Investigate and, as appropriate,
                                                                                                                                             disrupt foreign influence operations.
                                                                                                                                                                                            DOJ and FBI Actions

                                                                                                                                                                                       Investigate possible FARA
                                                                                                                                                                                       violations.
                                                                                                                                                                                                                            -z
                                                                                                                                                                                                                            r
                                                                                                                                                                                                                            C)

              Investigate and disrupt intrusions       Investigate and disrupt intrusions       Brief potential targets, consistent with     Attribute and expose activity,            Prosecute where possible.
                                                                                                                                             consistent with applicable guidance.      Compel registration as               'Tl
              and attacks, alerting victims            and attacks, alerting victims            applicable guidance.
              consistent with applicable guidance.     consistent with applicable guidance.     Prosecute where possible.                    Prosecute where possible.                 appropriate.                         0
                                                                                                                                                                                                                            ~

                                                                                                                                                                                                                            -z
              Prosecute where possible.                Prosecute where possible.                Raise awareness about malicious              Notify social media, other providers


        G     Respond to reports of election
              day crimes (e.g. voter
              suppression, computer
                                                       Raise awareness about malicious
                                                       cyber operations, mitigation, and
                                                       maintaining "cyber hygiene."
                                                                                                cyber operations, mitigation, and
                                                                                                maintaining "cyber hygiene."
                                                                                                                                             of foreign influence operations and
                                                                                                                                             other abuse of their platforms.
                                                                                                                                                                                                                            tTl
                                                                                                                                                                                                                            C)
              intrusions).


            Other Agencies and Their Activities      Other Agencies and Their Activities      Other Agencies and Their Activities          Other Agencies and Their Activities       Other Agencies and Their Activities
                                                                                                                                                                                                                            -z
                                                                                                                                                                                                                            'Tl
                                                                                                                                                                                                                            r
              IC produces intelligence on              IC produces intelligence on              IC produces intelligence on foreign          DHS and State Dept conduct                DHS and State Dept conduct           e
              malicious cyber operations.              malicious cyber operations.              influence efforts, goals.                    outreach on trends in influence           outreach on trends in influence      tTl
              OHS shares intelligence (warnings)
              and best practices with victims and
                                                       OHS shares intelligence (warnings)
                                                       and best practices with victims and
                                                                                                DHS and State Dept conduct
                                                                                                outreach on trends in influence
                                                                                                                                             operations to domestic and foreign
                                                                                                                                             audiences.
                                                                                                                                                                                       operations to domestic and foreign
                                                                                                                                                                                       audiences.
                                                                                                                                                                                                                            z
                                                                                                                                                                                                                            n
              assists with recovery efforts after      assists with recovery efforts after      operations to domestic and foreign           OHS provides tools to private             State Dept. responds to violations   tTl
              an intrusion (if requested).             an intrusion (if requested).             audiences.                                   industry to protect against malign        of norms by foreign actors.
              Possible diplomatic, financial, or       Possible diplomatic, financial, or       Possible diplomatic, financial, or           influence.                                                                     0
              operational responses.                   operational responses.                   operational responses.                       Possible diplomatic, financial, or
                                                                                                                                                                                                                            '"Cl
                                                                                                                                             operational responses.
                                                                                                                                                                                                                            tTl
                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                            >-
                                                                                                                                                                                                                            -z
                    Key Considerations                       Key Considerations                        Key Considerations                          Key Considerations                        Key Considerations
                                                                                                                                                                                                                            >-l
              States own the election systems          Private parties own systems and          May require cooperation of affected          Technology companies bear                 Open communications by
              and are responsible for their            data and are responsible for their       individuals and organizations to             primary responsibility for                registered foreign media may be      0
              administration and security.             security.                                counter the threat.                          securing their own products,              lawful.
                                                       Limited ability to protect against       Many engagements with foreign                platforms, and services.                                                       V,
                                                       misuse of stolen information.            governments are legitimate.




0
0
c....
 I
0
0
(,)
(,)
OJ
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 18 of 29



                           CYBER- DIGITAL TASK FORCE REPORT



efforts to target election infrastructure. In      over 20 partnering agencies from across law
the event of a known or suspected cyber in-        enforcement, the IC, and the Department of
cident, the FBI will investigate the intrusion     Defense, with representatives who are co-lo-
and will alert targets of the intrusions where     cated and work jointly to accomplish the
appropriate. Prosecutors will follow the Prin-     organization's mission from a whole-of-gov-
ciples of Federal Prosecution 14 in determining    ernment perspective.
whether federal criminal charges are appro-
priate. The FBI also may identify threats and      Establishing close relationships with State
vulnerabilities to election infrastructure in      and local officials is also important to en-
the course of other criminal or intelligence       able the Department to respond quickly to
investigations. Consistent with the Depart-        a major cyber intrusion before or during an
ment's disclosure policy (described below), it     election. The Department works closely with
will attempt to warn State and local officials     DHS in connection with such incidents. The
who operate election systems about attempts        Department will continue to work with DHS
to penetrate their systems and to share ap-        and State and local officials to plan what they
propriate information about vulnerabilities        should do, whom they should contact, and
they should patch or mitigate. In this regard,     what assistance they may seek in the event
the FBI works closely with DHS and with the        of a significant intrusion into their systems.
U.S. Election Assistance Commission, which         The FBI's general incident response activities
certifies voting systems and establishes vot-      are described in greater detail in Chapter 4.
ing system guidelines.
                                                      2. Cyber operations targeting political
To that end, in February 2018, the FBI, to-        organizations, campaigns, and public of
gether with DHS and the IC, provided classi-       ficials. The FBI investigates computer in-
fied briefings to election officials from all 50   trusions and attacks against U.S. victims,
States to help increase awareness of foreign       using its broad investigative authority and
adversary intent and capabilities against the      leveraging its close relationship with other
States' election infrastructure, as well as ac-    IC agencies that have the authority to col-
tions State and local officials can undertake      lect foreign intelligence outside the United
to mitigate those threats. Establishing close      States. Federal prosecutors may then charge
relationships with those officials, in partner-    the perpetrators, as appropriate. The FBI also
ship with DHS, is critical because the De-         alerts victims where possible and helps them
partment's ability to identify and disrupt cy-     respond to intrusions, often working closely
ber actors who target election infrastructure      with DHS, and provides threat information
requires the officials who operate that infra-     when necessary to address a specific threat or
structure to promptly share threat informa-        incident.
tion with the FBI. The Department has em-
phasized the need for State and local officials    The FBI is working with DHS to ensure that
promptly to share threat information with          political organizations and individuals within
the FBI's National Cyber Investigative Joint       such organizations whom foreign adversar-
Task Force ("NCIJTF"). NCIJTF includes             ies may target are aware of the specific cyber

------------------,@.------------------




                                                                                                     DOJ-00339
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 19 of 29



                COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS




                  DEPARTMENT OF JUSTICE POLICY REGARDING
                    NON-INTERFERENCE WITH ELECTIONS
   The Department of Justice has a strong interest in the prosecution of election-related crimes, such as
   those involving federal and State campaign finance laws, federal patronage laws, and corruption of the
   election process, and Department employees must safeguard the Department's reputation for fairness,
   neutrality, and non-partisanship.

   Partisan political considersations must play no role in the decisions of federal investigators or prosecutors
   regarding any investigations or criminal charges. Law enforcement officers and prosecutors may never
   select the timing of investigative steps or criminal charges for the purpose of giving an advantage or dis-
   advantage to any candidate or political party.

   For further guidance, prosecutors and law enforcement officers may contact the Criminal Division's
   Public Integrity Section. More detailed guidance is also available in sections 1-4.000 and 9-85.000 of the
   United States Attorneys' Manual, and in a treatise published by the Department called FEDERAL PROSE-
   CUTION OF ELECTION OFFENSES (8th ed. 2017).17




threats and vulnerabilities we are monitoring. The Department will aggressively enforce
These efforts have included providing defen-   federal laws that require foreign agents to
sive briefings to major political organizationsregister with the U.S. government and that
such as the Republican and Democratic Na-      prohibit foreign nationals from tricking un-
                                               witting Americans into participating in, or
tional Committees.
                                               accepting support from, foreign influence
                                               efforts. Along those lines, the Department
   3. Covert influence operations to assist has stepped up enforcement efforts against
or harm political organizations, campaigns, individuals and entities that had not fulfilled
and government officials. The FBI counters their obligations under the Foreign Agents
the activities of foreign governments and Registration Act ("FARA''), including by ed-
their proxies by proactively investigating ucating prosecutors and agents nationwide
unregistered foreign agents in the United about the importance of the statute and how
States, alerting these foreign agents' targets to investigate it; expanding our outreach to
(or intended targets) where appropriate, and individuals and entities who may be required
                                               to register; and achieving the registrations of
raising public awareness of foreign influence
                                               sophisticated individuals and entities that had
methods and effective countermeasures both
                                               not fulfilled their legal obligations, including
through appropriate enforcement actions the American agents of Russian state-fund-
and through assistance to other federal agen- ed media networks (RT and Sputnik). Going
cies and State or local authorities with en- forward, we will increase FARA awareness
forcement authority.                           and compliance through increased outreach,
----------~@~----------



                                                                                                                   DOJ-00340
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 20 of 29



                          CYBER- DIGITAL TASK FORCE REPORT



by making additional advisory opinions pub-     success of a foreign influence campaign via
lic, and by issuing guidance if appropriate     the Internet and social media depends heav-
under Department policy. In addition, we        ily on the adversary's ability to obscure the
will investigate and prosecute criminal viola-  true motivation and origin of its activities-
tions of FARA and other laws that restrict the  something the Internet can facilitate-the
activities of foreign agents acting within the  infrastructure of online accounts required
United States.                                  to carry out such a campaign also provides
                                                the Department with opportunities for iden-
The Department also will seek to increase tification and disruption. For example, the
understanding of the foreign intelligence FBI and IC partners may be able to identi-
threat in order to reduce the effectiveness of fy and track foreign agents as they establish
covert activities and efforts to obscure the their infrastructure and mature their online
true motivation and origin of foreign influ- presence, in which case authorities can work
ence operations. The FBI can provide defen- with social media companies to illuminate
sive counterintelligence briefings to political and ultimately disrupt those agents' activi-
organizations and campaigns as necessary to ties, including through voluntary removal
protect against and improve awareness of the of accounts that violate a company's terms of
foreign influence threat. In addition, the FBI service.
continues to pursue criminal and traditional
counterintelligence investigations to address In addition to these activities, in some cir-
the range of potential covert operations tar- cumstances, public exposure and attribu-
geting political organizations.                 tion of foreign influence operations, and of
                                                foreign governments' goals and methods
   4. Covert influence operations, includ- in conducting them, can be an important
ing disinformation operations, to influence means of countering the threat and render-
public opinion and sow division. Depending ing those operations less effective. Of course,
on the facts, a foreign government's efforts to partisan politics must play no role in the de-
use the Internet as part of a hostile effort to cision whether to disclose the existence of a
multiply its propaganda's malign influence foreign influence operation, and such dis-
on the American public may violate a num- closures must not be made for the purpose
ber of federal laws on which the Department of conferring any advantage or disadvantage
may base criminal investigations and prose- on any political or social group. In addition,
cutions. The Department is also considering the Department must seek to protect intelli-
whether new criminal statutes aimed more gence sources and methods and operational
directly at this type of activity are needed.   equities, and attribution itself may present
                                                challenges. It is also important not to take
The Department has crafted a strategy to actions that merely exacerbate the impact of
counter each phase of the foreign malign in- a foreign influence operation, or that re-vic-
fluence campaign cycle. See Fig. 2. While the timize its victims. Given the competing in-



----------------~@,------------------




                                                                                                 DOJ-00341
                                                    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 21 of 29




             Figure 2: The Malign Foreign Influence Campaign Cycle

                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                    e
                                                                                                                                                                                                                                                                                    z


                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                    >-l


                                                                                         ~
                                                                                                                                                                                                                                                                                    tTl



                                                                  --+                   P,os~Uo:n
                                                                                                                                                    --+                                   •                  Amplify
                                                                                                                                                                                                                                                                                    -z
                                                                                                                                                                                                                                                                                    ~


                                                                                                                                                                                                                                                                                    C)
                                  tTara1t 1e·nvironm•ntJ                       llnf'rNtnduro + Notworl<s)
                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                    >-
                 O.bjootrvoJ   i 1d,nlily •~ittine fi:l;jurr•1
                                 Oe"-'e rop me,na,:e theme,
                                                                       : E:i;h11blr1h illfta,tru~vi r•
                                                                       ~ Mature o-nlJne p:resenite
                                                                                                                 : Obt11r.n or cnate cont e-nt
                                                                                                                 : (t.-..o,l,,k1,QrlQri;o<II
                                                                                                                                                      lr1Jiactcantent rntomed la
                                                                                                                                                      ObM:ur11 oriJin
                                                                                                                                                                                              : S1turf!!t•9nYirQnm•n t
                                                                                                                                                                                              : Co:nfuu1 i,ubU~
                                                                                                                                                                                                                                        Ai-ff:i:s outwmti
                                                                                                                                                                                                                                        Re1ocllfn1ied6d
                                                                                                                                                                                                                                                                                    -z
                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                    C)

                                                                             Oevelcp. reflr.111p grow networla                                                                                                                                                                      'Tl
                                                                                                                 ''                                                                            ''
                 A<tMUos       ; Ccdled ion                            : lnfrutruc:tu~p,roc:ul"'l'mt:nt           '
                                                                                                                 : H• d:i_n1                          PubllcaLon via proxy/pttrscna           :' Trolls~l>o=.                           An1 l)'1it;                     • O  •      0
                                                                                                                                                                                                                                                                                    ~

         @   I
                               : Analys is
                               : Ta,...ting
                                                                       : N,atwort: d•fflopment and Vowtli
                                                                       : 9.on11 f1dH titiibll!l'lment
                                                                                                                 : CompOliticin
                                                                                                                 ''
                                                                                                                 ''
                                                                                                                                                      o.;,:s•min.1oticinvi.a networ~          : o. . art: musa1lng
                                                                                                                                                                                               ''
                                                                                                                                                                                                ''
                                                                                                                                                                                                                                        Ra-taskn11                      :' [!)
                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                        ••
                                                                                                                                                                                                                                                                        :~
                                                                                                                                                                                                                                                                           <
                                                                                                                                                                                                                                                                             ;,;,
                                                                                                                                                                                                                                                                             V,     -z
                                                                                                                                                                                                                                                                                    tTl
                                                                                                                                                                                                                                                                                    C)

                 ~tou          1 GaV" t rMeH~MMlituitH
                                 lll'll elbs:en ce Slltvl~
                                                                       : l ntelllsf!n~e ~1~3.
                                                                       : C:an.t,ae'l:ors, as:en.ts, assets
                                                                                                                 ''
                                                                                                                 : lnt-elllj;enw :tervl~n
                                                                                                                 : Contra'1:ors, agents, ass sh
                                                                                                                 1 State medl..a
                                                                                                                                                      I nhlll1111rK• :wrvlw1
                                                                                                                                                      Contractors, a1enh.1 .an.et s
                                                                                                                                                      Stat e medla
                                                                                                                                                                                                 '
                                                                                                                                                                                              :' Co:nlrarton. agents, 111:HeU:
                                                                                                                                                                                              , 5111·1.e media
                                                                                                                                                                                              : Unwitt,l~g ;ip dii•~•:i:
                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                        l.e.a-d,uffllp/dl!(Won-m11•en
                                                                                                                                                                                                                                        ln.tellrpni:• senrit:H                      -z
                                                                                                                                                                                                                                                                                    'Tl
                                                                       ''                                                                                                                                                                                                           r
                                                                        ''                                        '                                                                           I                                                                                     e
                                                                                                                                                                                                                                                                                    tTl
                                                                                                                 :' Hiim:1.en IJ11fr.ist11Kti.m11                                             '
                 GN IJ         : $hl)ft,Utm~ tl:t«is:n&n          : l(lontlf\i and trod<;
                                L011&-·t•rm; Addr•ss 1Jliu,• "-"1 : Dbrupt                                       : Warn ~fctlm!l/t11r1eit-t
                                                                                                                                                      Provide ,ont ud
                                                                                                                                                      En.able. scr ut tn"Y
                                                                                                                                                                                              : Pt'(lliilldt~i'I~
                                                                                                                                                                                              : Enab.l e RrUtiny
                                                                                                                                                                                                                                        ll•ltooc~u
                                                                                                                                                                                                                                        Ch;;i ns:1 cakt.Jl1.J s                     z
                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                        l~,-.ai;• d•Wrr,vni;•           :o          tTl
                                                                                                                 ""                                                                                                                                                      ' rn
                                                                       '                                          '                                                                           '                                                                         '' 'Tl
                                                                                                                                                                                                                                                                           m        0
                 Dl<Npllw      i ld1ntify, P'rioriti;i:e, Pubtii;ili
                                                                       '
                                                                       : ldon1ify • ...d mQn~o,-                 ,: Cyber aw1r,an9.SS/hygl!ene        Madia llterac:y eduC"atictn
                                                                                                                                                                                              '
                                                                                                                                                                                              : Medii lit•rKV eduuti,,;m                Dir•i;t m1S.H,j:i n11i          :, ~        '"Cl
                 0 ~110 ..     : {IGv't, •~,d1mia, think bnlcs.)       : (p,'t, IO<iol m.,jia/todi)
                                                                                                                 1
                                                                                                                      (e-v.tirycne)                   [1e.o~1ml1, J>f•"', NGO•)               : ~•ud'emi.a, pr.:.i, N'GOs.}             i,cwtJ
                                                                                                                                                                                                                                                                           o        tTl
                                                                                                                 :
                                                                                                                                                                                                                                                                        ' 1"11
                                                                       '
                                                                       I                                         ''                                                                            '                                                                        ! ;,;,      ~
                                                                                                                                                                                              :' bl)0$0,lr•ofi~~ri~Q                    Pl.!i>!le awar•n .. l                       >-
                                                                                                                                                                                                                                                                                    -z
                                                                       : COOtdinattd •ctio,n                     : Pre11cti-.,e notification          E:qiosu:reiofattributio:n
                                                                       : li<>vt. SQ,:iol m.,ji~/todi)            :, (1<>ilt, ,ocl,ol modlo/todil      [fOY't, pre.!!:!, ,.,~ar,cliff"s)       : ~1ov't,   pHW..1   re.;nri:herJ;,       jpubli<)                                    >-l
                                                                        '                                        ""                                                                            '                                                                                    0
                                                                       :' Eil.Qi»V·, .                            ~ Confid•nc.•buirdirc               Preemption                              :' S•lte1i•• ltet-<h<t<k.n1
                                                                       : (Jo./t.. t+cli, ritffarch+rs)           : (1<>ilt, o!ectlon offi<l•lsl       [10Vt, pre.5:!!, ,-a~ar-(:1,en)         : ~pr•ss, rts•• rdius)                                                                V,

                                                                       '                                         '                                                                            '




0
0
c....
 I
0
0
(,)
.i:,,.
N
   Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 22 of 29



                           CYBER- DIGITAL TASK FORCE REPORT



terests sometimes at stake, the Department         in addressing foreign influence operations
has established a formal policy on the disclo-     aimed at sowing discord and undermining
sure of foreign influence operations to guide      our Nation's institutions. Combating foreign
its actions in this critically important area.     influence operations requires a whole-of-so-
That policy is found at pages 16-17.               ciety approach that relies on coordinated ac-
                                                   tions by federal, State, and local government
    5. Overt influence efforts, such as the use    agencies; support from potential victims and
offoreign media outlets to influence policy-       the private sector; and the active engagement
makers and the public. Overt foreign gov-          of an informed public.
ernment efforts to influence the American
public or policymakers may be lawful so long       Even so, investigating and prosecuting those
as the relevant government complies with           who violate our laws, disrupting particular
U.S. laws requiring public disclosure, along       operations, and exposing covert foreign ac-
with other applicable laws. When foreign           tivities can be useful in defending against
media outlets or lobbyists act as agents of for-   this threat. It is therefore critical that the
eign governments, they may be required to          Department consistently evaluate existing
register as foreign agents under FARA. Me-         law and policy governing its actions, as well
dia outlets with links to China, Japan, Russia,    as its strategic approach to the problem. In
and South Korea have done so. Apart from           the short term, the Department must use all
enforcing such laws, the Department-in             current authorities to counter the foreign
concert with the U.S. government as a whole,       influence threat, working closely with the
as well as with American society more broad-       IC, DHS, State and local governments, and
ly-can help increase public understanding          where appropriate, the private sector.
of foreign influence operations.
                                                   We also must ensure that we are sharing in-
                                                   formation about the threat with potential
Conclusion                                         victims, other affected individuals, and the
                                                   public, consistent with our policies and our
The nature of foreign influence operations         national security interests. In the longer
will continue to change as technology and          term, we must consider what additional au-
our foreign adversaries' tactics change. Our       thorities or policies would be useful and ap-
adversaries will persist in seeking to exploit     propriate to enable us to respond as effective-
the diversity of today's information space,        ly as possible to the foreign influence threat.
and the tactics and technology they employ
will continue to evolve.
                                                                   *     *      *
The Department plays an important role in          The story is told that a woman named Eliz-
combating foreign efforts to interfere in our      abeth Powel approached Benjamin Franklin
elections, but it cannot alone solve the prob-     when he was walking home after the Consti-
lem. There are limits to the Department's          tutional Convention in the summer of 1787.
role-and the role of the U.S. government-          Powel asked Franklin what type of govern-

------------------,@.------------------




                                                                                                     DOJ-00343
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 23 of 29



               COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS



ment the Founders had created. Franklin             Our Nation's democratic processes are strong.
replied: ''A republic, madam, if you can keep       But the Constitution comes with a condition:
it:' Powel's question illustrates that it was not   we need to keep it. We are all keepers of the
inevitable that our Nation would begin as a         republic, and it is incumbent upon all of us,
democratic republic. Franklin's answer re-          as a society, to counter the foreign influence
minds us that it is not inevitable that we will     threat. The Department of Justice will cer-
remain a democratic republic. 15                    tainly play its part.




----------~@~----------



                                                                                                     DOJ-00344
 Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 24 of 29



                          CYBER- DIGITAL TASK FORCE REPORT




               DEPARTMENT OF JUSTICE POLICY ON DISCLOSURE
                    OF FOREIGN INFLUENCE OPERATIONS

 Foreign influence operations include covert actions by foreign governments intended to sow
 divisions in our society, undermine confidence in our democratic institutions, and otherwise
 affect political sentiment and public discourse to achieve strategic geopolitical objectives.
 Such operations are often empowered by modern technology that facilitates malicious cyber
 activity and covert or anonymous communications with U.S. audiences on a mass scale from
 abroad.

 Our Nation's democratic processes and institutions are strong and must remain resilient in
 the face of this threat. It is the policy of the Department of Justice to investigate, disrupt,
 and prosecute the perpetrators of illegal foreign influence activities where feasible. It is also
 the Department's policy to alert the victims and unwitting targets of foreign influence ac-
 tivities, when appropriate and consistent with the Department's policies and practices, and
 with our national security interests.

 It may not be possible or prudent to disclose foreign influence operations in certain con-
 texts because of investigative or operational considerations, or other constraints. In some
 circumstances, however, public exposure and attribution of foreign influence operations
 can be an important means of countering the threat and rendering those operations less
 effective.

 Information the Department of Justice collects concerning foreign influence operations may
 be disclosed as follows:

     • To support arrests and charges for federal crimes arising out of foreign influence
       operations, such as hacking or malicious cyber activity, identity theft, and fraud.

     • To alert victims of federal crimes arising out of foreign influence operations,
       consistent with Department guidelines on victim notification and assistance. 18

     • To alert unwitting recipients of foreign government-sponsored covert support,
       as necessary to assist in countering the threat.

     • To alert technology companies or other private sector entities to foreign influ-
       ence operations where their services are used to disseminate covert foreign gov-
       ernment propaganda or disinformation, or to provide other covert support to
       political organizations or groups.




--------------------,@.-------------------




                                                                                                     DOJ-00345
 Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 25 of 29



           COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS




              DEPARTMENT OF JUSTICE POLICY ON DISCLOSURE
               OF FOREIGN INFLUENCE OPERATIONS, Continued


    • To alert relevant Congressional committees to significant intelligence activities,
      consistent with statutory reporting requirements and Executive Branch policies.

    • To alert the public or other affected individuals, where the federal or national
      interests in doing so outweigh any countervailing considerations. 19

In performing these functions, the Department will be mindful of the following principles and
policies:

    • Partisan political considerations must play no role in efforts to alert victims, oth-
      er affected individuals, or the American public to foreign influence operations
      against the United States. Such efforts must not be for the purpose of conferring
      any advantage or disadvantage on any political or social group or any individual
      or organization.

    • In considering whether and how to disclose foreign influence operations, or
      the details thereof, the Department will seek to protect intelligence sources and
      methods, investigations, and other U.S. government operations.

    • Foreign influence operations will be publicly identified as such only when the De-
      partment can attribute those activities to a foreign government with high confi-
      dence. Disinformation or other support or influence by unknown or domestic
      sources not acting on behalf of a foreign government is beyond the scope of this
      policy.

    • Where a criminal or national security investigation during an election cycle is
      at issue, the Department must also be careful to adhere to longstanding policies
      regarding the timing of charges or taking overt investigative steps. 20

The Department (including the FBI) will not necessarily be the appropriate entity to disclose
information publicly concerning a foreign influence operation. Where a Department com-
ponent is considering whether to alert the general public to a specific foreign influence oper-
ation, consultation with the National Security Division is required. Nothing in this policy is
intended to impair information sharing undertaken by Department components for investi-
gative or intelligence purposes.




----------~@~----------



                                                                                                  DOJ-00346
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 26 of 29



                              CYBER- DIGITAL TASK FORCE REPORT



NOTES

1
   See U.S. Const. art. I, § 4 (Congressional elec-    process:'), available at: https://intelligence.house.
tions) & art. II,§ 4 (Presidential elections).         gov/uploadedfiles/final russia investigation re-
                                                       port.pdf (last accessed June 29, 2018); MINORITY
2
   The term "ballot fraud" in this context in-         MEMBERS OF THE HOUSE PERMANENT SELECT
cludes fraud in the processes by which voters are      COMMITTEE ON INTELLIGENCE, REPORT ON Rus-
registered or by which votes are cast or tabulated.    SIAN ACTIVE MEASURES 12 (March 2018), avail-
                                                       able at: https:/ /democrats-intelligence.house.gov/
3
    Foreign influence operations, while not always     uploadedfiles/20180411 - final - hpsci mi-
illegal, can implicate several U.S. federal criminal   nority views on majority report.pdf (last ac-
statutes, including (but not limited to): 18 U.S.C.    cessed June 29, 2018) (summarizing Russian co-
§ 371 (conspiracy); 18 U.S.C. § 951 (acting in the     vert cyber efforts and other intelligence and social
United States as an agent of a foreign government      media operations during the 2016 elections); U.S.
without prior notification to the Attorney Gener-      SENATE SELECT COMMITTEE ON INTELLIGENCE,
al); 18 U.S.C. § 1001 (false statements); 18 U.S.C.    RUSSIAN TARGETING OF ELECTION INFRASTRUC-
§ 1028A (aggravated identity theft); 18 U.S.C. §       TURE DURING THE 2016 ELECTION: SUMMARY
1030 (computer fraud and abuse); 18 U.S.C. §§          OF INITIAL FINDINGS AND RECOMMENDATIONS 1
1343, 1344 (wire fraud and bank fraud); 18 U.S.C.      (May 2018) ("In 2016, cyber actors affiliated with
§ 1519 (destruction of evidence); 18 U.S.C. § 1546     the Russian Government conducted an unprece-
(visa fraud); 22 U.S.C. § 618 (Foreign Agents Reg-     dented, coordinated cyber campaign against state
istration Act); 52 U.S.C. §§ 30109, 30121 (solicit-    election infrastructure ... This activity was part of
ing or making foreign contributions to influence       a larger campaign to prepare to undermine confi-
federal elections, or donations to influence State     dence in the voting process. The Committee has
or local elections).                                   not seen any evidence that vote tallies were ma-
                                                       nipulated or that voter registration information
4
   OFFICE OF THE DIRECTOR OF NATIONAL IN-              was deleted or modified:'), available at: https://
TELLIGENCE, BACKGROUND TO ''ASSESSING Rus-             www.burr.senate.gov/imo/media/doc/Russ-
SIAN ACTIVITIES AND INTENTIONS IN RECENT               Rptinstlmtl-%20ElecSec%20Findings,Recs2.pdf
U.S. ELECTIONS": THE ANALYTIC PROCESS AND              (last accessed June 29, 2018).
CYBER INCIDENT ATTRIBUTION ii (Jan. 2017)
                                                       6
("ODNI Report"), available at: https:/ /www.dni.          Daniel R. Coats, Dir. of National Intelligence,
gov/files/documents/ICA 2017 01.pdf (last ac-          "Statement for the Record: Worldwide Threat
cessed June 29, 2018).                                 Assessment of the U.S. Intelligence CommunitY:'
                                                       at 11 (Feb. 13, 2018), available at: https://www.
5
   ODNI Report at 2; see also U.S. HousE OF            dni.gov /files/ documents/N ewsroom/Testimo-
REPRESENTATIVES PERMANENT SELECT COM-                  nies/2018-ATA---Unclassified-SSCI.pdf (last ac-
MITTEE ON INTELLIGENCE, REPORT ON RUSSIAN              cessed June 29, 2018).
ACTIVE MEASURES viii (March 2018) ("In 2015,
Russia began engaging in a covert influence cam-       7
                                                           Id.
paign aimed at the U.S. presidential election. The
                                                       8
Russian government, at the direction of Vladimir           ODNI Report at 5.
Putin, sought to sow discord in American soci-
                                                       9
ety and undermine our faith in the democratic              Daniel R. Coats, Dir. of National Intelligence,


-------------------,@.-------------------




                                                                                                               DOJ-00347
     Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 27 of 29



                     COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS



''Annual Threat Assessment: Opening Statement;'        gations from non-government groups or individ-
Worldwide Threats: Hearing Before the Senate Se-       uals. The FBI then investigates properly-predi-
lect Comm. on Intelligence, 115TH CoNG. (Feb.          cated ballot fraud cases, in coordination with a
13, 2018), at 18, available at: https:/ /www.dni.      local U.S. Attorney's Office ("USAO"). The FBI
gov /files/documents/Newsroom/Testimonies/             and USAO are free to exercise their discretion to
ATA2018-asprepared.pdf (last accessed June 29,         conduct a preliminary investigation after assess-
2018).                                                 ing the case and ensuring non-interference with
                                                       the election process. They may pursue a full field
10
     ODNI Report at 2.                                 and grand jury investigation, and seek charges,
                                                       after consultation with the Criminal Division's
11
   Indictment in United States v. Internet Re-         Public Integry Section ("PIN"). However, the
search Agency, et al., No. 18-cr-32-DLF (D.D.C.        FBI and other federal law enforcement agencies
Feb. 16, 2018), available at: https://www.justice.     may not conduct investigations that would in -
gov/file/1035477 /download (last accessed June         fringe the Department's non-interference with
29, 2018).                                             elections policy (see page 11), or that would un -
                                                       lawfully result in an armed federal presence at a
i2   Id.                                               polling site. See 18 U.S.C. § 592. For almost forty
                                                       years, PIN has provided the field with an Elec-
13
     22 U.S.C.   §   611 et seq.                       tion Crimes Branch Director. Pursuant to the
                                                       United States Attorneys' Manual, the Director,
14
   See "Principles of Federal Prosecution;' U.S.       assisted as needed by other managers and staff at
ATTORNEYS' MANUAL, TITLE 9, SECTION 27.000,            PIN, functions as a mandatory consultant for the
available at: https:/ /www.justice.gov/usam/us-        USAOs on all ballot fraud matters that progress
am-9-27000-principles-federal-prosecution (last        beyond a preliminary investigation, see U.S.A.M.
accessed June 29, 2018).                               § 9-85.210, and as a subject matter expert avail-
                                                       able to provide advice and assistance to USAOs
15
   This story and its associated lessons are re-       and the FBI. The Director coordinates and con-
counted in Rod J. Rosenstein, Deputy Attorney          ducts mandatory live training with designated
General, "Constitution Day Address:' National          field personnel of the USAOs and FBI. The Di-
Constitution Center (Sept. 18, 2017), available at:    rector also leads an Election Day Watch program
https:/ /www.justice.gov/ opa/ speech/deputy-at-       during federal election seasons to monitor and
torney-general- rod-j- rosenstein -delivers-consti-    coordinate responses to election events while the
tution -day-address (last accessed June 29, 2018).     polls are open on each federal election day. The
                                                       Election Day Watch program is the Department's
16
   As part of the Department's ballot fraud pro-       mechanism for ensuring consistent and efficient
gram, the FBI must maintain an Election Crimes         communication and coordination between in -
Coordinator ("ECC") in each of its Divisions.          teragency representatives, federal prosecutors
The ECCs are the Department's primary liaison          and investigators in the field, and State and lo-
with State and local police agencies, and election     cal partners. Each USAO must maintain a Dis-
administrators, as well as with other federal agen -   trict Election Officer ("DEO") among its cadre
cies, in the field. They attend regular trainings,     of Assistant United States Attorneys. The DEOs
coordinate local task force communications with        are the Department's primary liaison with State
State and local counterparts during elections,         and local counterparts in the field. They attend
and handle intake reporting of ballot fraud alle-      regular trainings, and as part of the Election Day


----------~@~---------



                                                                                                             DOJ-00348
     Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 28 of 29



                               CYBER- DIGITAL TASK FORCE REPORT



Watch program, coordinate local task force com-          does not have a role in determining which can -
munications with State and local counterparts            didate won a particular election, or whether an -
leading up to and during the elections. DEOs             other election should be held because of the im-
also coordinate press releases concerning elec-          pact of the alleged fraud on the election .... In
tion-day procedures to facilitate reporting to the       investigating an election fraud matter, federal law
federal government of ballot fraud allegations           enforcement personnel should carefully evaluate
from non-government groups or individuals.               whether an investigative step under consider-
The Voting Section and Criminal Section of the           ation has the potential to affect the election itself.
Department's Civil Rights Division ("CRT") co-           Starting a public criminal investigation of alleged
ordinates regularly with PIN to ensure that ballot       election fraud before the election to which the
fraud allegations are routed to the best response        allegations pertain has been concluded runs the
entity. CRT maintains a hotline that operates all        obvious risk of chilling legitimate voting and
year, including throughout federal election days,        campaign activities. It also runs the significant
to facilitate reporting of allegations of potential      risk of interjecting the investigation itself as an is-
voting-related federal law violations. CRT's Vot-        sue, both in the campaign and in the adjudication
ing Section also enforces the civil provisions of        of any ensuing election contest .... Accordingly,
a wide range of federal statutes that protect the        overt criminal investigative measures ordinarily
right to vote, including the Voting Rights Act; the      should not be taken in matters involving alleged
National Voter Registration Act; the Uniformed           fraud in the manner in which votes were cast or
and Overseas Citizens Absentee Voting Act; the           counted until the election in question has been
Help America Vote Act; and the Civil Rights Act.         concluded, its results certified, and all recounts
CRT's Criminal Section enforces federal crimi-           and election contests concluded. Not only does
nal statutes that prohibit voter intimidation and        such investigative restraint avoid interjecting the
voter suppression based on race, color, national         federal government into election campaigns, the
origin, or religion. Finally, the Department of          voting process, and the adjudication of ensuing
Homeland Security ("DHS") recently has joined            recounts and election contest litigation, but it also
existing efforts to combat ballot fraud in the spe-      ensures that evidence developed during any elec-
cific area of cyber threats. In particular, DHS          tion litigation is available to investigators, there-
provides advice and resources to State and local         by minimizing the need to duplicate investigative
counterparts to assess the risks to their computer       efforts. Many election fraud issues are developed
systems for voter registration, balloting, and tab-      to the standards of factual predication for a fed-
ulation. DHS also has certain resources for inci-        eral criminal investigation during post-election
dent response, though the FBI has greater local          litigation:'
resources and, under PPD-41, retains the lead on
incident response.                                       18
                                                           See Attorney General Guidelines for Victim
                                                         and Witness Assistance (May 2012), available at:
17
   This treatise is available online at: https:/ /www.   https://www.justice.gov/ sites/ default/files/ olp/
justice.gov/criminal/file/1029066/ download (last        docs/ag guidelines2012.pdf (last accessed June
accessed June 29, 2018). The most relevant dis-          29, 2018); see also 42 U.S.C. § 10607 (Victims'
cussion can be found at pages 84-85: "The Justice        Rights and Restitution Act).
Department's goals in the area of election crime
                                                         19
are to prosecute those who violate federal crim-            For example, there may be an important fed-
inal law and, through such prosecutions, deter           eral or national interest in publicly disclosing a
corruption of future elections. The Department           foreign influence operation that threatens to un-


--------------------,§.-------------------




                                                                                                                   DOJ-00349
    Case 1:16-cv-01368-JDB Document 53-20 Filed 04/22/19 Page 29 of 29



               COUNTERING MALIGN FOREIGN INFLUENCE OPERATIONS



dermine confidence in the government or pub-         acerbate the foreign government's messaging, or
lic institutions; risks inciting violence or other   may re-victimize the victim.
illegal actions; or may cause substantial harm,
                                                     20
alarm, or confusion if left unaddressed. On the           See, e.g., U.S.   DEPT. OF JusTICE, FEDERAL
other hand, in some cases, public disclosure of a    PROSECUTION OF ELECTION OFFENSES         8-9, 84-
foreign influence operation may be counterpro-       85 (8th ed. 2017), quoted in supra note 17.
ductive because it may amplify or otherwise ex-




----------~@~---------



                                                                                                         DOJ-00350
